Citation Nr: 1314961	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  08-30 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a higher level of special monthly compensation (SMC), based on a need for the regular aid and attendance of another (A&A).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Chicago, Illinois, which denied entitlement to SMC based on A&A.

The issue has been recharacterized to better reflect the Veteran's contentions and the evidence of record.  In an April 2006 rating decision, as a result of a settlement, entitlement to SMC based on loss of use of both feet was granted to the Veteran.  He now seeks additional SMC, independent of that already awarded, which would result in payment of a higher SMC rate.

In August 2008, the Veteran requested a hearing before a Veterans Law Judge, to be held at the Board's Washington, DC, offices; such was scheduled for March 2013. However, the Veteran withdrew his hearing request in correspondence received in April 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently in receipt of SMC under 38 U.S.C.A. § 1114(l) for the loss of use of both feet.  38 C.F.R. § 3.350(b).  His rate of compensation has been elevated to a (p) level based on the presence of additional service-connected disabilities independently ratable as 50 percent disabling or more.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f).  The additional disabilities elevate him a half step to (l 1/2), corresponding to a (p) rate.

The Veteran maintains that he is also entitled to a finding of entitlement to an additional SMC rate at the (l) level based on the need for A&A.  The RO found that such was not possible, as the Veteran's bilateral loss of use of the feet could not be used to establish two SMC entitlements.  This would be pyramiding, or paying twice for the same disability, and is prohibited.  38 C.F.R. § 4.14.

However, the RO failed to consider whether one of the Veteran's other service-connected disabilities, the low back disability, could warrant entitlement to A&A independent of the loss of use of the foot.  Both he and VA doctors have discussed the functional impact of the low back disability on his daily activity, and this theory of entitlement must therefore be fully considered.

SMC A&A is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Factors to be considered in determining whether a Veteran requires such are the inability to perform activities of daily living (dressing, cooking, eating, attending to the wants of nature, cleaning, and personal hygiene), a need for assistance in adjusting orthopedic or prosthetic devices, and requiring care or assistance on a regular basis to protect oneself from the hazards or dangers of the daily environment.  38 C.F.R. § 3.352(a).  The need for assistance need not be constant.

As a threshold matter, a Veteran must be rated 100 percent disabled for a single service-connected disability to establish basic entitlement to SMC based on aid and attendance.  Any lesser degree of impairment would be inconsistent with the requirements of 38 C.F.R. § 3.352.  The Veteran's current 100 percent disability rating is for the loss of use of the feet, and supports the assignment of the SMC (l) for that disability.  Regulations require that, to establish entitlement to further entitlement to SMC (l), and thereby warrant payment of SMC at a higher rate, the awards must be based on separate and distinct disabilities.  38 C.F.R. § 3.350(e)(3).  Therefore, the Veteran must show entitlement to a single 100 percent disability different from his loss of use of the feet to meet the threshold criteria for SMC based on A&A.

It is necessary, therefore, to consider the inferred claim for increased evaluation for the low back disability.  The Veteran is currently in receipt of a schedular 60 percent rating for that disability.  Entitlement to a total schedular disability, or a total extraschedular disability, is required.  Extraschedular evaluation includes not only that under 38 C.F.R. § 3.321, but also for a grant of total disability for individual unemployability (TDIU) under 38 C.F.R. § 4.16.  TDIU, when based on a single disability, is qualifying for SMC purposes.  Bradley v. Peake, 22 Vet. App. 280 (2008).

On remand, an updated VA examination of the low back is required.  The evaluation of that service-connected disability must be revisited to determine if a total disability due to the back exists.  Then, consideration of whether that back condition, independent of the loss of use of the feet, renders the Veteran in need of A&A is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical center in St. Louis, Missouri, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of October 2008 to the present.

2.  After completion of the above, schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must describe in full the current status of the service connected low back disability, and must address the following:

a) Describe in detail the impact of the Veteran's low back disability on his occupational functioning, to include consideration of the effects of medications.  The examiner must comment on the Veteran's ability to obtain or retain substantially gainful employment with regard to the back, without consideration of any other disability.

b)  Describe in detail the impact of the Veteran's low back disability on his ability to perform the activities of daily living (feeding, hygiene, toileting, safety, etc.), to include consideration of the effects of medications.  The examiner must comment on the Veteran's need for the aid and attendance of another with regard to the back, without consideration of any other disability.

3)  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  

Then readjudicate the claim on appeal.  Readjudication includes consideration of entitlement to a total disability rating for the low back under 38 C.F.R. § 3.321 (with referral to the Director of the Compensation and Pension Service as appropriate), as well as entitlement to TDIU based solely on the low back disability.

Readjudication also includes a formal consideration of factual entitlement to A&A.  If a total rating for the back disability is not assigned, consideration of the propriety of submission of the claim for an extraschedular award of SMC based on A&A must be addressed.

If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


